Title: To John Adams from James Pemberton, 16 February 1790
From: Pemberton, James
To: Adams, John



Philadelph. 16: 2 mo. 1790

“The Pennsylvania Society” incorporated by Law “for promoting the Abolition of Slavery, and for the relief of Free Negroes unlawfully held in bondage and for the improvement of the Condition of the African Race” Respectfully requests the favor of the President of the Senate of the United States to present the Address and Plan herewith conveyed to the Senators as directed—
Signed on behalf of the said Corporation

Jams: Pemberton VP